Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” consist of jars, trays, bowls, holders, boxes, candy boxes, vases, letter openers, napkin rings, nut cups, brass trays, brass buckets, temple jars, jars, and pepper pots, chiefly used in the kitchen or household, composed of a base metal, not plated with platinum, gold, or silver, the same in all material respects as those the subject of Abstracts 45722 and 48117, the claim of the plaintiffs was sustained.